DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 99, 106 & 109-110 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 99 recites “The instrument of claim 91, further comprising a suction tube
having a suction port.” which seeks to introduce new matter as the specification does not provide support for a retractor embodiment which has the recited features of claim 91 in addition to a suction tube with a suction port. The light source/LED and suction tube and port appear to be mutually exclusive features since both are shown in separate embodiments in a central portion of an inner surface of a retractor and thus when one of them is provided, it would be unclear to one having ordinary skill in the art how the other could also be provided in the same instrument. Furthermore, the drawings do not depict an embodiment containing the combination of these features and the specification does not recite that the distinct embodiments of the invention and/or the associated performance-enhancing/support features thereof can be interchanged, modified, substituted, or shared between embodiments. Appropriate correction is required.
Claim 106 recites “…the medical retraction instrument further comprising a support configured to provide support to the retractor from inside the cavity.” which seeks to introduce new matter as the specification does not provide support for a retractor embodiment which has the recited features of claim 91 in addition to a support configured to provide support to the retractor from inside the cavity. The light source/LED and support appear to be mutually exclusive features since both are shown in separate embodiments in a central portion of an inner surface of a retractor and thus when one of them is provided, it would be unclear to one having ordinary skill in the art how the other could also be provided in the same instrument. Furthermore, the drawings do not depict an embodiment containing the combination of these features and the specification does not recite that the distinct embodiments of the invention and/or the associated performance-enhancing/support features thereof can be interchanged, modified, substituted, or shared between embodiments. Appropriate correction is required.
Claim 109 recites “wherein the retractor further comprises an outer rim and an interior, wherein the outer rim comprises a first mating feature”. Claim 110 depends from Claim 109 and further discloses “a second component having a second mating feature, wherein the first mating feature of the retractor is connected to the second mating feature.” which seeks to introduce new matter as the specification does not provide support for a retractor embodiment which has the recited features of claim 91 in addition to a first mating feature on an outer rim, wherein the first mating feature is connected to a second mating feature of a second component. The light source/LED and first and second mating features appear to be mutually exclusive features since both are shown in separate embodiments in and extending into a central portion of an inner surface of a retractor and thus when one of them is provided, it would be unclear to one having ordinary skill in the art how the other could also be provided in the same instrument. Furthermore, the drawings do not depict an embodiment containing the combination of these features and the specification does not recite that the distinct embodiments of the invention and/or the associated performance-enhancing/support features thereof can be interchanged, modified, substituted, or shared between embodiments. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 91, 93 & 95 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vayser et al. (US PG Pub No. 2008/0002426).
Regarding Claim 91, Vayser et al. discloses a medical retraction instrument (Fig. 2, Paragraph [0031]) comprising: a retractor (waveguide retractor 22) comprising an inner surface (surface which faces the inside of the cavity during use, See examiner annotated Fig. 2 below) and a convex outer surface (curved tip rim portion, See examiner annotated Fig. 2 below); and a light source (light guide cable 23 attached to any light source, Paragraph [0031]) adjacent to the inner surface of the retractor and adapted to transmit light to the inner surface of the retractor (Paragraph [0031]); wherein the medical retraction instrument is capable of retracting a patient's skin away from a selected tissue in a working environment and create an operative space (Paragraphs [0002 & 0015]), and wherein at least a portion of the inner surface is configured to illuminate the operative space by dispersing the light transmitted to the inner surface of the retractor by the light source (via stick on illuminator film 24 which changes the refractive index of the area of the waveguide to which the film is attached so that directional light/diffused illumination 26 can escape and illuminate a surgical area of interest, Paragraphs [0028-0031]).
Vayser et al. does not disclose wherein the light source comprises at least one LED adjacent to the inner surface of the retractor. However, a related waveguide retractor 10 depicted in Fig. 1 is described in Paragraph [0029] and Vayser et al. discloses that the waveguide retractor (14/12) “may be connected to an external light source, such as a xenon light source through fiber optic light guide cable 16, or it may have an integrated light source, such as an integrated LED including drive electronics and battery. Alternatively, waveguide 14 may be attached to a portable light source, such as a portable LED light source.” 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the waveguide retractor of Vayser et al. to include a portable LED light source which is attached via the light guide cable to the retractor blade as taught by Vayser et al. in order to provide the instrument with a portable light source which would allow the instrument to be moved and adjusted based on a particular patient’s needs and surgeon’s preference. 

    PNG
    media_image1.png
    395
    562
    media_image1.png
    Greyscale

Regarding Claim 93, Vayser et al. discloses the claimed invention as stated above in claim 91, and further discloses wherein the inner surface further comprises a reflective surface (stick on illuminator film 24) configured to disperse light emitted by the light source (stick on illuminator film 24 changes the refractive index of the area of the waveguide to which the film is attached so that directional light/diffused illumination 26 can escape and illuminate a surgical area of interest, Paragraphs [0028-0031]).
Regarding Claim 95, Vayser et al. discloses the claimed invention as stated above in claim 91, and further discloses wherein the retractor comprises an interior portion (tissue facing underside surface, See examiner annotated Fig. 2 above) and a flexible outer portion (lateral side walls, See examiner annotated Fig. 2 above) (“Waveguide retractor 22 … may be a flexible device, e.g., molded silicone”, Paragraph [0031]).

Claims 97, 106 & 109-110 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vayser et al. (US PG Pub No. 2008/0002426) in view of Sutherland et al. (US PG Pub No. 2010/0312069).
Regarding Claim 97, Vayser et al. discloses the claimed invention as stated above in claim 91, except a camera. 
Sutherland et al. discloses a retraction system comprising a retractor blade (11, Figs. 8A-8C, 9A, Paragraphs [0130-0133, 0146, 0147]) for retracting tissue of a patient, wherein the blade comprises a removable support mount (pod 28, Figs. 8A-9B, Paragraphs [0146-0147]) for adjustably attaching a camera (84, Figs. 8A-8C) to the underside of the blade, wherein the camera is arranged to capture images of a surgical field in normal use and used to transfer real time images taken from within the cavity of the patient to an external monitor (Paragraphs [0047, 0105, 0130, 0146-0147]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the instrument of Vayser et al. to add a removable support mount adjustably attaching a camera to the underside of the blade as taught by Sutherland et al. in order to provide the instrument with a viewing or imaging device that can be adjustably connected to the retractor and used during a procedure to capture images of the surgical field.
Regarding Claim 106, Vayser et al. discloses the claimed invention as stated above in claim 91, and further discloses wherein the retractor is configured for insertion into a cavity within the patient (The retractor 22 is fully and structurally capable of being inserted into a cavity within a patient.). Vayser et al. does not disclose that the medical retraction instrument further comprises a support configured to provide support to the retractor from inside the cavity. 
Sutherland et al. discloses a retraction system comprising a retractor blade (11, Figs. 8A-8C, 9A, Paragraphs [0130-0133, 0146, 0147]) for retracting tissue of a patient, wherein the blade comprises a removable support mount (pod 28, Figs. 8A-9B, Paragraphs [0146-0147]) for adjustably attaching and removably supporting a camera (84, Figs. 8A-8C) along the underside of the blade before and during insertion into a cavity within the patient, wherein the camera is arranged to capture images of a surgical field in normal use and used to transfer real time images taken from within the cavity of the patient to an external monitor (Paragraphs [0047, 0105, 0130, 0146-0147]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the instrument of Vayser et al. to add a removable support mount adjustably attaching and supporting a camera along the underside of the blade as taught by Sutherland et al. in order to provide the instrument with a viewing or imaging device that can be adjustably connected to the retractor and used during a procedure to capture images of the surgical field.
Regarding Claims 109-110, Vayser et al. discloses the claimed invention as stated above in claim 91, and further discloses wherein the retractor further comprises an outer rim and an interior (See examiner annotated Fig. 2 above). 
 Vayser et al. does not disclose that the outer rim comprises a first mating feature, and wherein the retractor further comprises a second component having a second mating feature, wherein the first mating feature of the retractor is connected to the second mating feature.
Sutherland et al. discloses a retraction system comprising a retractor blade (11, Figs. 8A-8C, 9A, Paragraphs [0130-0133, 0146, 0147]) for retracting tissue of a patient, wherein the blade comprises a removable support mount (pod 28, Figs. 8A-9B, Paragraphs [0146-0147]) for adjustably attaching and removably supporting a camera (84, Figs. 8A-8C) along the underside of the blade before and during insertion into a cavity within the patient, wherein the removeable support mount is adjustably attached to opposing lateral side portions and the underside surface of the blade (Figs. 9A, 8A-8C) via opposing lateral wing elements (91) which clamp to corresponding side surfaces of the retractor (Fig. 9A, Paragraph [0146]), and wherein the camera is arranged to capture images of a surgical field in normal use and used to transfer real time images taken from within the cavity of the patient to an external monitor (Paragraphs [0047, 0105, 0130, 0146-0147]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the instrument of Vayser et al. to add a removable support mount adjustably attaching and supporting a camera along the underside of the blade as taught by Sutherland et al. in order to provide the instrument with a viewing or imaging device that can be adjustably connected to the retractor and used during a procedure to capture images of the surgical field.

Claim 99 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vayser et al. (US PG Pub No. 2008/0002426) in view of Krstevich et al. (US Patent No. 5,329,937).
Regarding Claim 99, Vayser et al. discloses the claimed invention as stated above in claim 91, except a suction tube having a suction port. 
Krstevich et al. discloses a retraction system (Figs. 1 & 4-6, Col. 4, Line 64 - Col. 5, Line 14) comprising a retractor blade assembly (blade 14 in combination with cover assembly 10, Fig. 1, Col. 3, Line 61 – Col. 4, Line 56), wherein the blade assembly includes a mount (40) disposed on an elongate non-tissue facing surface thereof (Figs. 1-2), wherein the mount includes a cylindrically shaped cavity (42) for adjustably receiving a smoke tube (50, Fig. 1) so that the smoke tube can be manually longitudinally adjusted within the cavity, wherein one end of the smoke tube extends beyond an end of the mount and the other end is attachable to a vacuum pump which draws smoke created by the surgical procedure from the surgical area, and wherein the vacuum pump draws the smoke from the area through the smoke tube (50) (Col. 4, Lines 20-63).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the instrument of Vayser et al. to add a mount to the upper, cavity-facing inner surface of the retractor which adjustably receives a smoke tube attachable to a vacuum pump for drawing out smoke created by the surgical procedure from the surgical area as taught by Krstevich et al. in order to provide the instrument with a means for removing smoke and other liquids from the surgical site when necessary during the procedure.

Response to Arguments
Applicant’s amendments, filed in the RCE on 10/24/22, have overcome the objection to claim 1. 
Applicant’s amendments, filed in the RCE on 10/24/22, have overcome the 112(a) rejection for Claims 96, 98 & 100 as they have been cancelled. Claims 99, 106 & 109-110 have not been amended to overcome the new matter rejection. The specification does not provide support for a retractor embodiment as stated in newly amended claim 91 in addition to a suction tube with a suction port as stated in claim 99, a support configured to provide support to the retractor from inside the cavity as stated in claim 106, and a first mating feature on an outer rim, wherein the first mating feature is connected to a second mating feature of a second component as stated in Claims 109-110. Thus the 112(a) rejection of Claims 99, 106, 109-110 is upheld as seen in the office action above based on the newly amended claims. 
In regards to the Applicant’s arguments with respect to the Grey et al. rejection of record: The Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection based on the newly amended claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775